UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWashington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of theSecurities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 4, 2007 ACCESS PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 0-9314 83-0221517 (State or other jurisdiction of incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 2600 Stemmons Freeway, Suite 176Dallas, Texas 75207 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (214) 905-5100 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): /x/ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) / / Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) / / Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) / / Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On June 4, 2007, Access issued a press release announcingdata regarding Angiolix presented at ASCO Oncology Conference. The full text of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No.Description 99.1Press release issued by Access Pharmaceuticals, Inc. and Somanta Pharmaceuticals, Inc. datedJune 4, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ACCESS PHARMACEUTICALS, INC. By: /s/ Stephen B. Thompson Stephen B. Thompson Vice President, Chief Financial Officer Date: June 4, 2007 Exhibit Index Exhibit No.Description 99.1Press release issued by Access Pharmaceuticals, Inc. and Somanta Pharmaceuticals, Inc. dated June 4, 2007.
